Exhibit 10.3

AMENDMENT TO CONVERTIBLE NOTES

The undersigned hereby acknowledge and agree that Article II, Section 2.1, for
each of: (i) the convertible promissory note dated August 3, 2009 in the
original principal amount of $7,171,441, (ii) the convertible promissory note
dated August 3, 2009 in the original principal amount of $6,639,058, and
(iii) the convertible promissory note dated August 3, 2009 in the original
principal amount of $3 million (the “Notes”), is hereby amended and restated to
read as follows:

“Section 2.1 Scheduled Payment. The Company shall pay the Accreted Principal
Amount or, if less, the outstanding principal amount of this Note to the holder
of this Note on March 31, 2011, together with all accrued and unpaid interest on
the principal amount being repaid, notwithstanding anything to the contrary
herein including but not limited to the provisions of Section 6.1(c) herein. At
the election of the Purchaser in its sole discretion and upon written notice to
the Company no later than March 15, 2011, such maturity date shall be extended
until August 31, 2013 (either such date, the “Maturity Date”).”

The undersigned further acknowledge and agree that the interest rate for each of
the Notes will be reduced to 9.5% effective on September 1, 2010.

 

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.

    WB QT, LLC By:  

/s/ Kenneth R. Lombardo

    By:  

/s/ Andrew Redleaf

  Kenneth R. Lombardo       Andrew Redleaf Its: Vice President     Its:  

CEO

Dated: November 24, 2009     Dated: November 24, 2009